Bao, C.J.
In accordance with stipulation of counsel that certain of the merchandise covered by the foregoing protests consists of waterproof cotton velveteen cloth similiar in all material respects to that the subject of United States v. D. H. Grant & Co., Inc. (47 CCPA 20, C.A.D. 723), the claim of the plaintiffs was sustained. Protest 60/8540, having been abandoned as to entries 752960, 752953, and 752939, and protest 61/16789, having been abandoned as to entries 799683, 827714, and 767021, were dismissed as to said entries. This case was formerly reported in Abstract 69795.